DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 03/08/2022.  Claims 1–20 are pending.  Claims 11–20 were previously withdrawn as being directed to a non-elected invention after a restriction requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim indicates the selected threshold is below three different numbers (14%, 8%, and 7%), so the scope of the claim is unclear (8% and 7% are both less than 14%).  Applicant should amend the claim to indicate the threshold is lower than only one number so the scope of the claim is clear.  Appropriate action is necessary.
Claim 9 is separately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which claim 9 depends, states the threshold is either partial pressure or concentration.  However, claim 9 only lists a number in the form of percentage; therefore, it is unclear whether “threshold” refers to concentration or percentage).  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–4 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0247800 to Higgins et al.
With regard to claim 1, Higgins discloses a method of inerting a biofuel in a biomass feed assembly having a hopper (9, 10) and a gravity chute assembly (16) operably connected to a combustion chamber (abstract; Fig. 2), the method comprising: providing the biofuel from the hopper (9, 10) to the gravity chute assembly (16) (Fig. 2; ¶ 0013); supplying the biofuel from the gravity chute assembly (16)  to the combustion chamber (1) (Figs. 1–2; ¶ 0013); injecting receiving a gas into the gravity chute assembly (16) while supplying the biofuel to the combustion chamber (1) at the biomass feed assembly (Fig. 2; ¶ 0013); sweeping dust generated by the biofuel in the gravity chute assembly (16) towards the combustion chamber (1) with the gas (from nozzles (27)) (Fig. 2; ¶ 0013); and maintaining, with the gas, an oxygen partial pressure or concentration in the gravity chute assembly below a selected threshold while sweeping the dust towards the combustion chamber to suppress ignition, explosion, flashback and backfire in the gravity chute assembly (16) during combustion of the biofuel in the combustion chamber (1) (Fig. 2; ¶ 0013; gas is recirculated exhaust gas, which would reduce the oxygen partial pressure concentration compared to ambient air).
With regard to claim 2, Higgins further discloses at least one of a recirculated flue gas, an inerting gas and steam (¶ 0013; gas is recirculated flue gas).
With regard to claim 3, Higgins further discloses generating a flue gas based on at least one of the biofuel, and a combination of the gas and the biofuel (¶ 0013).
With regard to claim 4, Higgins further discloses the injecting includes employing a blower (“booster fan”) to direct the gas to the gravity chute assembly (16) (Fig. 2; ¶ 0013).
With regard to claim 10, Higgins further discloses the biofuel is at least one of bagasse, wood, wood pellets, wood chips, peat, straw, and grass (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5–9 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins.
With regard to claim 5, Higgins fails to explicitly disclose controlling the blower to maintain a positive partial pressure in at least a portion of the biomass feed assembly.  However, one of ordinary skill in the art would understand the blower to be sized and operate at a sufficient speed to produce a positive partial pressure; otherwise the fan would inoperable and would fail to supply recirculated flue gas to the feed assembly. 
With regard to claims 6–7, Higgins fails to disclose controlling a flow of the gas into the gravity chute assembly, wherein the controlling is based on a flow control valve that regulates the flow of the gas into the gravity chute assembly.  However, it is old and well-known in the art to control a flow of gas by increasing/decreasing the speed of a fan/blower and/or using a damper/valve to produce a controllable restriction in the flow.  As such, it would have been obvious to one of ordinary skill in the art to combine the combustion apparatus of Higgins with fan controls known to the art because doing so would have been the combination of prior art elements, according to known methods, to produce a predictable result. 
With regard to claim 8, Higgins further discloses injecting of the gas into the gravity chute assembly comprises injecting the gas (via nozzle 26) into a portion of the biomass feed assembly that is upstream of the gravity chute assembly (16) (Fig. 2), the portion including the hopper (9, 10) of the biomass feed assembly (Fig. 2).
Higgins fails to disclose a screw feeder of the biomass feed assembly.  Screw feeders are old and well-known in the art as means for transporting solid fuel.  As such, it would have been obvious to one of ordinary skill in the art to combine the combustion apparatus of Higgins with a screw feeder known to the art because doing so would have been the combination of prior art elements, according to known methods, to produce a predictable result and having the added benefit of introducing a measured and controlled amount of fuel to the combustion chamber.
With regard to claim 9, Higgins fails to disclose the selected threshold is [a concentration] less than [14%].  Oxygen concentration is a known results-effective variable because the greater the oxygen percentage, the greater the chances of an unintended explosion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oxygen concentration less than 14%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 9, 2022